Case: 20-60952      Document: 00516346854        Page: 1    Date Filed: 06/07/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 7, 2022
                                  No. 20-60952                        Lyle W. Cayce
                                                                           Clerk

   Emmanuel Chukwuka Monsonyem,

                                                                      Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A059 960 427


   Before Clement, Graves, and Costa, Circuit Judges.
   Per Curiam:
          Emmanuel Chukwuka Monsonyem, a native and citizen of Nigeria,
   was admitted to the United States on January 10, 2009, under the terms of
   an immigrant visa. On June 30, 2017, he was convicted in Texas state court
   of the felony offense of injury to a child, in violation of Texas Penal Code
   § 22.04(a)(3).   On December 13, 2018, the Department of Homeland
   Security (DHS) served Monsonyem with a Notice to Appear (NTA),
   charging him with removability under 8 U.S.C. § 1227(a)(2)(E)(i), as an alien
   who, at any time after admission, was convicted of a crime of child abuse.
Case: 20-60952      Document: 00516346854           Page: 2   Date Filed: 06/07/2022




                                    No. 20-60952


          In an April 2019 hearing before an Immigration Judge (IJ),
   Monsonyem, appearing with counsel, admitted to the allegations set forth in
   the NTA but contested the charge of removability. He filed a motion to
   terminate, arguing that his Texas state conviction for injury to a child under
   § 22.04(a)(3) did not render him removable under § 1227(a)(2)(E)(i).
   Specifically, he argued that an offense under § 22.04(a) is categorically
   broader than child abuse because § 22.04(a) also criminalizes injury to an
   elderly person or a disabled individual. Further, he asserted that the modified
   categorical approach could not be applied to the statute because it is
   indivisible as to the victim class. The DHS opposed the motion, arguing that
   the statute is divisible and that under the modified categorical approach, his
   offense should be deemed a crime of child abuse. After hearing argument
   from the parties, the IJ sustained the charge of removability.
          In August 2019, Monsonyem applied for cancellation of removal. He
   requested that the IJ exercise his discretion to grant him relief, arguing that,
   as required by statute, he had been lawfully admitted as a permanent resident
   for at least five years; he had resided in the United States continuously for
   seven years after his admission; and he had not been convicted of an
   aggravated felony. See 8 U.S.C. § 1229b(a). After a hearing, the IJ denied
   Monsonyem’s request for cancellation of removal, ordered him removed,
   and denied his request for voluntary departure.
          Monsonyem appealed to the BIA, asserting numerous errors in the
   IJ’s decision. On September 15, 2020, the BIA dismissed Monsonyem’s
   appeal, denied his requests for cancellation of removal or voluntary
   departure, and ordered his removal. Proceeding pro se, Monsonyem then
   submitted a petition for review to this court.




                                          2
Case: 20-60952      Document: 00516346854           Page: 3    Date Filed: 06/07/2022




                                     No. 20-60952


                                          I.
          When reviewing a BIA decision, we consider legal questions,
   including jurisdictional issues, de novo. See Zhu v. Gonzales, 493 F.3d 588,
   594 (5th Cir. 2007); Hadwani v. Gonzales, 445 F.3d 798, 800 (5th Cir. 2006)
   (per curiam). Findings of fact, on the other hand, are reviewed for substantial
   evidence. Zhu, 493 F.3d at 594. Under the substantial-evidence standard,
   we may not reverse factual findings unless the alien shows that “the evidence
   was so compelling that no reasonable factfinder could conclude against it.”
   Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009); see also 8 U.S.C.
   § 1252(b)(4)(B) (providing that “administrative findings of fact are
   conclusive unless any reasonable adjudicator would be compelled to
   conclude to the contrary”). While our review is limited to the BIA’s
   decision, we will consider the IJ’s decision to the extent it influenced the BIA.
   See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
                                          II.
          Monsonyem presents us with two overarching issues on appeal:
   (1) whether the BIA erred in affirming the IJ’s finding that he was removable
   under § 1227(a)(2)(E)(i) due to his § 22.04(a) conviction; and (2) whether
   the IJ erred in denying his application for cancellation of removal. As a
   preliminary matter, we have jurisdiction to consider Monsonyem’s petition
   even though the clerk’s office received it 31 days after the BIA’s decision.
   See Fosu v. Garland, No. 20-60749, slip op. at 4 (5th Cir. June 7, 2022)
   (holding that pursuant to Federal Rule of Appellate Procedure
   25(a)(2)(A)(iii), “the prison mailbox rule applies to pro se detainees in
   immigration proceedings”). We consider each issue in turn.
                                          A.
          Monsonyem claims that the BIA erred in determining that § 22.04(a)
   serves as a qualifying crime of child abuse under § 1227(a)(2)(E)(i).




                                          3
Case: 20-60952       Document: 00516346854          Page: 4    Date Filed: 06/07/2022




                                     No. 20-60952


   According to him, § 22.04(a) is categorically overbroad and indivisible as to
   victim class, and the BIA erred in finding otherwise. Moreover, Monsonyem
   avers that neither party presented the issue of victim-class divisibility before
   the IJ; thus, the IJ abused his authority by ruling on that matter. The BIA, on
   the other hand, found that Texas’ pattern jury instruction and caselaw
   supported the IJ’s finding that § 22.04 is divisible as to victim class. Further,
   it rejected Monsonyem’s argument that the IJ lacked authority to decide the
   divisibility issue because the parties did not present the issue. Instead, it
   found that the “[t]he issue of section 22.04(a)(3)’s divisibility was squarely
   presented by [Monsonyem’s] motion to terminate.” We agree with the BIA
   on both matters.
          We begin with Monsonyem’s second sub-issue first: whether the IJ
   was permitted to consider the divisibility issue. Kamen v. Kemper Financial
   Services, Inc. is on point. 500 U.S. 90, 99 (1991). According to Kamen:
   “When an issue or claim is properly before the court, the court is not limited
   to the particular legal theories advanced by the parties, but rather retains the
   independent power to identify and apply the proper construction of
   governing law.” Id. at 99. Here, Monsonyem’s motion to terminate
   “squarely presented” the issue of the statute’s divisibility. Thus, the BIA
   did not err in rejecting Monsonyem’s claim that the IJ impermissibly ruled
   on the divisibility issue.
          We now turn to the divisibility issue itself.        When determining
   whether a state conviction renders an alien removable, we apply the
   categorical approach. Garcia v. Barr, 969 F.3d 129, 134 (5th Cir. 2020).
   “Under that approach, we look not to the facts of the underlying case but
   instead to whether the statutory definition of the state crime ‘categorically
   fits within the ‘generic’ federal definition’ of the removable offense.” Id.
   (quoting Moncrieffe v. Holder, 569 U.S. 184, 190 (2013)). “So long as the
   relevant statutes state a single, or indivisible, set of elements, application of



                                          4
Case: 20-60952     Document: 00516346854          Page: 5    Date Filed: 06/07/2022




                                   No. 20-60952


   the categorical approach is a rote exercise.” United States v. Martinez-
   Rodriguez, 857 F.3d 282, 285 (5th Cir. 2017). That is not the case here.
          To begin, we need the generic federal definition.              Section
   § 1227(a)(2)(E)(i) does not define “crime of child abuse.” Nonetheless, we
   have previously held that the BIA’s definition of the term is a reasonable
   reading that is entitled to Chevron deference. Garcia, 969 F.3d at 134 (citing
   Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984)).
   According to the BIA, the term “crime of child abuse” means “any offense
   involving an intentional, knowing, reckless, or criminally negligent act or
   omission that constitutes maltreatment of a child or that impairs a child’s
   physical or mental well-being, including sexual abuse or exploitation.”
   Matter of Velazquez-Herrera, 24 I. & N. Dec. 503, 512 (BIA 2008); see also
   Garcia, 969 F.3d at 133-34 (adopting the BIA’s interpretation of the term).
   We now must consider whether § 22.04(a) falls within this generic federal
   definition.
          Section § 22.04(a) criminalizes “intentionally, knowingly, recklessly,
   or with criminal negligence” causing by act or “intentionally, knowingly, or
   recklessly” causing by omission bodily or serious mental injury to “a child,
   elderly individual, or disabled individual.” The BIA concluded that “[t]here
   is no dispute,” § 22.04(a) is categorically overbroad. The BIA is correct.
   While § 1227(a)(2)(E)(i) is concerned with crimes against children,
   § 22.04(a) is concerned with crimes against children and elderly and disabled
   individuals. Accordingly, § 22.04(a) is not “an equivalent to the generic
   offense.” Martinez-Rodriguez, 857 F.3d at 285.
          That § 22.04(a) is overbroad is not the end of the matter, however. If
   the state statute “sets forth elements in an alternative or disjunctive
   structure, it is considered divisible, and a second approach is available to
   [us].” Id. “Known as the modified categorical approach, this approach




                                         5
Case: 20-60952      Document: 00516346854          Page: 6    Date Filed: 06/07/2022




                                    No. 20-60952


   allows [us] to pare down a prior conviction under a divisible statute by
   consulting certain materials,” such as the indictment, a written plea
   agreement, or the transcript of a plea colloquy. Id. This approach is only
   permitted if the relevant statute is divisible—i.e., if the statute lists out
   alternative elements, rather than alternative means. Id.; see also Mathis v.
   United States, 579 U.S. 500, 517–18 (2016) (same). To distinguish elements
   from means, we ask whether a jury must agree on the statute’s alternatives.
   Martinez-Rodriguez, 857 F.3d at 285; Mathis, 579 U.S. at 517–18; see also
   United States v. Garrett, 24 F.4th 485, 489 (5th Cir. 2022) (“To reiterate,
   ‘[t]he test to distinguish means from elements is whether a jury must agree’
   that one alternative, and not the other, was committed.” (quoting United
   States v. Howell, 838 F.3d 489, 497 (5th Cir. 2016))).
          The BIA concluded that § 22.04(a) is divisible as to victim class and
   applied the modified categorical approach over Monsonyem’s objection. We
   review the BIA’s legal conclusion de novo. See Zhu, 490 F.3d at 594. Like
   the BIA, we consider § 22.04(a)’s text, relevant state court precedents,
   Texas’ pattern jury instructions, and Monsonyem’s record of conviction to
   determine whether § 22.04(a) is divisible as to victim classes.
          We begin with the text. See Mathis, 579 U.S. at 518 (“[T]he statute
   on its face may resolve the issue.”). While § 22.04(a) is largely unhelpful
   itself, an affirmative defense provided in § 22.04(a)(m) suggests that the
   statute is divisible as to victim classes. That subsection makes it “an
   affirmative defense to prosecution under [s]ubsections (a)(1), (2), and (3) for
   injury to a disabled individual that the person did not know and could not
   reasonably have known that the individual was a disabled individual, as
   defined by [s]ubsection (c), at the time of the offense.” § 22.04(a)(m)
   (emphasis added). This defense, or one like it, is not offered to crimes against
   children or elderly individuals. As the BIA concluded, “[t]his variation in
   the availability of a mistake-of-fact defense strongly suggests that Texas



                                          6
Case: 20-60952      Document: 00516346854           Page: 7   Date Filed: 06/07/2022




                                     No. 20-60952


   understands ‘injury to a disabled individual’ to be a distinct offense from
   injury to a child or injury to an elderly individual.”
          Texas state court cases also suggest that § 22.04(a) is divisible as to
   victim classes, though they do not definitively address the issue. See Mathis,
   579 U.S. at 518 (holding that state court rulings serve as authoritative sources
   on issues of divisibility). Importantly, none of the cases the government cites,
   or the IJ relied on, squarely address the issue of divisibility because none of
   the courts in these cases were asked to specifically decide that issue.
   Nevertheless, as the BIA concluded, the Texas state court cases:
          show that violations of section 22.04(a)(3) are routinely
          prosecuted and adjudicated by selecting one class of victim to
          the exclusion of the others—that is, as either “bodily injury to
          a child,” or “bodily injury to an elderly individual,” or “bodily
          injury to a disabled individual,” but not as “bodily injury to
          [any of the three] or [more than one of the three].”
   See Jones v. State, No. 02-17-00365-CR, 2019 WL 761566, at *3 (Tex. App.—
   Fort Worth Feb. 21, 2019, no pet.) (unpublished) (“In order to show that
   Appellant committed the offense of injury to an elderly person, the State was
   required to show that Appellant intentionally or knowingly caused serious
   bodily injury to a person over the age of 65.”); Fraser v. State, 523 S.W.3d
   320, 325 (Tex. App.—Amarillo 2017), rev’d, 583 S.W.3d 564 (Tex. Crim.
   App. 2019) (“A person commits the offense of injury to a child if she
   intentionally, knowingly, recklessly, or by criminal negligence causes bodily
   injury or serious bodily injury to a child fourteen years old or younger.”);
   Arteaga-Roman v. State, No. 09-17-00188-CR, 2018 WL 2324686, at *5 (Tex.
   App.—Beaumont May 23, 2018, no pet.) (unpublished) (“[A] person
   commits the offense of injury to a child if he intentionally or knowingly causes
   bodily injury to a child.”); Hicks v. State, 241 S.W.3d 543, 544 (Tex. Crim.
   App. 2007) (stating that the defendant was convicted of “injury to a disabled




                                           7
Case: 20-60952      Document: 00516346854          Page: 8    Date Filed: 06/07/2022




                                    No. 20-60952


   individual” by “intentionally or knowingly causing serious bodily injury to a
   disabled individual”); Kelly v. State, 748 S.W.2d 236, 237–38 (Tex. Crim.
   App. 1988) (stating that the defendant was “convicted of the offense of injury
   to an elderly individual” after the jury found beyond a reasonable doubt that
   he caused serious bodily injury to “an individual who was older than sixty-
   five years of age”).
          The Texas pattern jury instructions further support the government’s
   claim that § 22.04(a) is divisible. See Ibanez-Beltran v. Lynch, 858 F.3d 294,
   298 (5th Cir. 2017) (per curiam) (relying, in part, on a pattern jury charge to
   hold that a state statute was divisible). For § 22.04(a), the Texas pattern jury
   instructions provide juries with the following fill-in-the-blank charge:
          The defendant, AB, stands charged by indictment with the
          offense of causing ________ (serious bodily injury; OR
          serious mental deficiency, impairment, or injury; OR bodily
          injury) to ________ (a child; OR an elderly individual; OR a
          disabled individual), alleged to have been committed on or
          about ________ [date], in ________ County, Texas.
   Texas Crim. Jury Charges § 6:2360 (2019 ed.). The charge then provides
   accompanying definitions for “child,” “elderly individual,” and “disabled
   individual.” Id. Like the alternatives “serious bodily injury,” “serious
   mental deficiency, impairment, or injury,” and “bodily injury”—which
   Texas state courts interpret to be discrete elements, see Stuhler v. State, 218
   S.W.3d 706, 716–19 (Tex. Crim. App. 2007)—“child,” “elderly individual,”
   and “disabled individual” are listed as separate, exclusive alternatives that a
   jury must agree on.
          A review of § 22.04(a)’s text, relevant state court caselaw, and Texas
   pattern jury instructions favors an interpretation of § 22.04(a) as divisible to
   victim class. These authorities, however, are not definitive. Thus, we also
   consider “the record of [] prior conviction itself” to ascertain whether the




                                          8
Case: 20-60952      Document: 00516346854           Page: 9   Date Filed: 06/07/2022




                                     No. 20-60952


   alternatives are elements of the offense. Mathis, 579 U.S. at 518. According
   to the indictment, the State of Texas charged Monsonyem with intentionally
   and knowingly causing bodily injury to “a child younger than 14 years of
   age.” Likewise, Monsonyem’s guilty plea stated that he was charged with,
   and pleaded guilty to, the felony offense of “injury to a child” pursuant to
   § 22.04(a). The indictment and plea deal made no reference to elderly or
   disabled individuals. As Mathis stated, the use of one “alternative term to
   the exclusion of all others” could indicate “that the statute contains a list of
   elements, each one of which goes toward a separate crime.” 579 U.S. at 519.
   That seems to be the case here.
          Based on § 22.04(a)’s text, relevant state court cases, Texas’ pattern
   jury instructions, and the record of prior conviction itself, we hold that
   § 22.04(a) is divisible as to victim class. “Given this conclusion, the
   remainder of our analysis may be addressed in short order. Because the
   statute is divisible, we apply the modified categorical approach to see which
   offense, under [§ 22.04(a)], is the crime of conviction.” Garrett, 24 F.4th at
   491. In so doing, “we are permitted to look to the indictment and the judicial
   confession entered on [Monsonyem’s] guilty plea.” Id. Reviewing those
   documents, it is apparent that Monsonyem was charged with, and pleaded
   guilty to, causing bodily injury to a child. The BIA did not err in finding
   Monsonyem removable pursuant to § 1227(a)(2)(E)(i).
                                         B.
          Monsonyem also argues that the BIA erred in affirming the IJ’s refusal
   to grant him cancellation of removal. Because Monsonyem is proceeding pro
   se, we must construe his filings liberally. Rui Yang v. Holder, 664 F.3d 580,
   589 (5th Cir. 2011). That said, even pro se arguments must be briefed to be




                                          9
Case: 20-60952        Document: 00516346854                 Page: 10      Date Filed: 06/07/2022




                                             No. 20-60952


   preserved and they may not be incorporated from prior pleadings. See Yohey
   v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
           Monsonyem’s brief on appeal is an incomplete photocopy of his prior
   brief before the BIA. The photocopy includes a new table of contents, and
   his petition for review asks that we incorporate his photocopied brief. The
   arguments in the photocopied brief are directed to the BIA, not to this court.
   This is insufficient to effectively raise the arguments therein as a challenge to
   the BIA’s decision in this appeal. See Yohey, 985 F.2d at 224–25. To be sure,
   the new table of contents in Monsonyem’s brief does include a few summary
   allegations of BIA error, but without supporting record or legal citations,
   those assertions are insufficient to preserve the issues on appeal. Id.
           Accordingly, we only review the issues that were properly asserted
   and briefed in Monsonyem’s petition for review. Because his petition for
   review is limited to the divisibility issue, which we already addressed, any
   issues concerning cancellation of removal and post-conclusion voluntary
   departure have been waived. 1
                                         *        *         *
           Monsonyem’s petition is DENIED in part and DISMISSED in
   part.




           1
             Furthermore, the Supreme Court’s recent decision in Patel v. Garland, --- S. Ct.
   ----, 2022 WL 11528346, at *11 (2022) likely inhibits our ability to review the IJ’s § 1229b(a)
   decision.




                                                 10